Title: To Thomas Jefferson from Amelia Bampfield, 11 July 1805
From: Bampfield, Amelia,Bampfield, Elizabeth
To: Jefferson, Thomas


                  
                     Honored Sir, 
                  
                  I fear our presumption in thus often addressing you will give offence but the unhappy state of my Mothers mind on account of Judge Johnson induces me once more to address a few lines to you by this particular request—to name the following Circumstances which convinces her twas Mr. Hort; he being an inveterate Enemy of Judge Johnson particularly—He came over in Octr and offended Mama by his intrusive manner in wishing her to go home and sue Judge Johnson for a Settlement (which may probably have been against himself) on her absolute refusal he said Mr. J. would not stretch out his arm to save her from perishing,—Mama said: Mr. Hort you think ill of him on account of the Pamphlet he wrote against you, in your dispute of the Treasury.
                  You see the Advertisement is against both Judge Johnson and Mama. it says, Whose obscurity and fears &c. That is the true meaning of the White & Red Rose, the power from the Court of Equity—for I am not acquainted with one man in Philadelphia—young or olde. Another circumstance is that when she sent to Mr. H—, to sue Mrs. Hand and obtain her Letters, she sees in the papers a case stated for the Lawyers—and after all ’twas only a parody on their own Advertisement and in Poulsons Gazette of the 21st. February they quote Scripture against law, And trample the Eagle under the Benevolent Society—
                  She wishes to clear Judge Johnson from any Imputation that he may stand fair in your opinion and also cause no disputes. Another circumstance that was Mr. Hort, they say: Steep them, Steep them, up to the Ears in Poverty (an illusion to 11th September 1804) and the talk of peace and Good Will towards mankind. If he is an old man 10 to one if he ever emerges—Again: this is from the Connection with the Treasury. And: You have a happy knack of buying bad Titles (that is myself, Eliza—) and also Mama wrote to Mr. Faber after he had declined acting for her; saying, I know who I am obligated to for this—I dont like Mr. Horts subtlety—introducing himself to me under pretence of taking Advice for his Childreen and then meddling and ordering my Concerns. You will observe, they say: Subtlety & painful Hypocrisy which Democrates envelope themselves in—Mr. Tilman is his friend—It was the Federalists and
                  
                     Mrs. Lowndes the Hypocrite.
                  Mama abused Doct. Rush for an old Democrat; but he is a Federalist in favor of Chace & so is Mrs. Nicolson. Now the Truth will appear by compareing those Letters with your own knowledge of the business—as she has been deceived by all parties with different Opinions—But of this she assures you with truth There is none more worthy than Johnson—
                  Apologising for the liberty we took in requesting loan of money which the necessity of her Care obliged us to, for we have now to request that you will not send it on as Mama has received a remittance which is sufficient for her demands—
                  With every wish for your prosperity and happiness We are very respectfully yours
                  
                     Amelia & Elizabeth Bampfield 
                     
                  
               